 
Exhibit 10.1
 
[HARBOR GLOBAL COMPANY LETTERHEAD]
 
October 22, 2002
 
To:      Calypso Management LLC
From:  The Board of Directors of Harbor Global Company Ltd.
 
Gentlemen:
 
This is to confirm that, in accordance with Section 8(a)(v) of the
Administration and Liquidation Agreement dated as of August 7, 2000 between
Calypso Management LLC (“Calypso”) and Harbor Global Company Ltd. (the
“Company”), as amended to date (the “Agreement”), Stephen G. Kasnet has
committed to continue his employment with the Company pursuant to the Agreement
and the Employment Agreement dated as of August 8, 2000 between Calypso and Mr.
Kasnet for an additional period of eighteen months, commencing on October 24,
2002. On or about October 24, 2003, there will be a review of the situation in
order to make any adjustment to the term of Mr. Kasnet’s employment that the
Board and he agree is necessary based on the time required to wind up the
Company’s affairs. The Company hereby acknowledges and agrees that it will not
terminate the Agreement pursuant to Section 8(a)(v) thereof during the
additional term of Mr. Kasnet’s employment with the Company as described above.
 
Very truly yours,
/s/    JOHN H. VALENTINE        

--------------------------------------------------------------------------------

John H. Valentine
Chairman of the Board of Directors

 
cc: Louis A. Goodman, Esq.
     Hale Andrews, Esq.